Citation Nr: 0628652	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status/post meniscectomy and ligament repair, right knee.

2.  Entitlement to a rating in excess of 10 percent for 
status/post meniscectomy and ligament repair, left knee.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971 and from June 1971 to July 1987.

This claim is on appeal from the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in January 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain and giving away; objective 
findings include limited range of motion, weakness, and lack 
of endurance.  Arthritis of the right knee has been shown.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain and giving away; objective 
findings include limited range of motion, weakness, and lack 
of endurance.  Arthritis of the left knee has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
status/post meniscectomy and ligament repair, right knee, 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 
4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 
5261 (2005).

2.  A separate schedular evaluation of 10 percent for 
arthritis of the right knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DCs 5003-5010 (2005).

3.  The criteria for a rating of 20 percent, but no more, for 
status/post meniscectomy and ligament repair, left knee, have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 
5256, 5257, 5258, 5259, 5260, 5261 (2005).

4.  A separate schedular evaluation of 10 percent for 
arthritis of the left knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DCs 5003-5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

The RO rated the veteran's bilateral knee disabilities under 
DC 5259 (removal of semilunar cartilage, symptomatic).  The 
Board will also consider DCs 5256, 5257, 5258, 5260, and 5261 
for evaluating his knee impairments.

At a hearing before the Board in January 2006, the veteran 
testified that he experienced swelling, instability, giving 
away, locking, lack of endurance, and used a cane to walk.  
He reflected that he had difficulty with stairs, had a 
painful scar, and was told he had bone-on-bone in both knees.  
He indicated that he had undergone three surgeries on each 
knee for cartilage removal.  

The representative noted that the medical evidence showed 
arthritis in both knees.  The veteran stated that he could no 
longer work with heavy equipment and had been a dispatcher 
for two years at his place of employment.  Medication 
included Tylenol for knee pain.

After a review of the evidence, the Board finds that a 20 
percent rating, but no more, is warranted for a moderate knee 
impairment to each knee.  To that end, the Board places 
significant probative value on the veteran's credible 
testimony, and the medical evidence showing 4/5 muscle 
testing, limitation of joint function, and some limitation of 
motion.    

Overall, considering the veteran's complaints with respect to 
limitation due to pain, swelling, and weakness, the disorders 
more nearly approximate moderate rather than slight 
impairment.  As such, a rating of 20 percent, but no more, is 
warranted for each knee.  38 C.F.R. § 4.7.

However, in order for the veteran to receive a rating higher 
than 20 percent for his bilateral knee disabilities, the 
medical evidence must show any of the following:

*	ankylosis of the knee (DC 5256); 
*	severe impairment of the knee (DC 5257); 
*	limitation of flexion to 15 degrees (DC 5260); or
*	limitation of extension to 20 degrees or more (DC 5261). 

First, the recent clinical findings do not disclose that the 
veteran has ankylosis of either knee.  For example, on the 
most recent VA examination range of motion was limited from 
0-126 degrees on the right, and 0-115 degrees on the left 
(with 0-140 degrees as anatomically normal); however, the 
evidence did not show ankylosis of either knee.  Therefore, 
the evidence does not support ratings higher than 20 percent 
under DC 5256.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a moderate impairment of his 
knee disabilities under DC 5257.  The most recent medical 
records do not reveal objective clinical evidence of knee 
instability or recurrent subluxation.  He had "slight" 
joint function limitation with repetitive use, and "a bit" 
of laxity on the left but the knee was not unstable.  
Bilateral crepitus was noted with flexion and extension.    

While some instability and pain has been shown over time, the 
clinical findings do not support a finding of "severe" 
recurrent subluxation or lateral instability sufficient to 
warrant a 30 percent evaluation under this code.  Thus, the 
Board finds that a moderate knee disability, but no more, is 
currently shown.  Further, a 10 percent rating is the highest 
available under DC 5259, and no higher rating would be 
warranted regardless of the level of knee disability under 
this diagnostic code.  

Next, while range of motion is limited (as examples, ranges 
of motions were 0-126 of the right knee and 0-115 degrees of 
the left knee in November 2005), this level of limitation of 
motion does not satisfy the criteria for a higher rating 
under DC 5260 (requiring flexion to be severely limited to 15 
degrees) or DC 5261 (requiring extension to be limited to 20 
degrees or more).  Outpatient treatment records have been 
reviewed and do not show limitation of motion sufficient to 
warrant a higher rating under DCs 5260 or 5261.

In sum, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the veteran's overall knee pathology 
more nearly approximates a moderate knee impairment, 
warranting assignment of a 20 percent rating for each knee, 
but no more.  It is noted, in assigning this rating, the 
Board has contemplated the complaints of pain and weakness as 
described by the veteran. 

Moreover, after reviewing the evidence on file, the Board 
finds that the veteran is entitled to separate 10 percent 
rating for arthritis of each knee with painful motion.  
Specifically, the most recent VA examination report noted 
degenerative arthritis of both knees.  X-rays of the right 
knee dated in June 2005 showed mild narrowing of the 
tibiofemoral joint, a November 2003 CT scan of the left knee 
showed substantial degenerative arthritis of the 
patellofemoral joint.  This was confirmed in November 2005 X-
rays which showed narrowing of the knee joints bilaterally.   
Treatment records show on-going complaints of pain on motion.  

As noted above, VA General Counsel has held that a claimant 
who technically had full range of motion but the motion was 
inhibited by pain may be rated separately under DC 5003.  
Accordingly, a separate evaluation is warranted for arthritis 
of both knees.  The rating for arthritis is based upon 
painful motion.  It is noted that in assigning this separate 
rating, the Board has contemplated the complaints of weakness 
and pain as described by the veteran.  

The Board also notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  

Special consideration is given to factors affecting function 
in joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
currently-assigned ratings for the veteran's right and left 
knee disabilities (now 20 percent, plus 10 percent for 
arthritis) are appropriate and there is no basis on which to 
assign higher schedular ratings at this time.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in April 2005.  He has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in January 2006.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical examination 
pertinent to the issues on appeal was undertaken in June 
2005.  The available medical evidence is sufficient for 
adequate determinations.  

In March 2006, the RO provided the veteran with notification 
as to establishing a disability rating and effective date.  
To the extent that the claims for increased ratings have been 
granted, the RO will assign the rating and effective date and 
so notify the veteran.  No further notice is needed as to any 
disability rating or effective date matters in this case.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

A 20 percent disability rating, but no more, is granted for 
status/post meniscectomy and ligament repair, right knee, 
subject to the law and regulations governing the payment of 
monetary benefits. 

A separate 10 percent evaluation for arthritis of the right 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.

A 20 percent disability rating, but no more, is granted for 
status/post meniscectomy and ligament repair, left knee, 
subject to the law and regulations governing the payment of 
monetary benefits. 

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


